       Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 1 of 23




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 Valerie J. Pelton
 1600 S. Eads Str. #803N
 Arlington, VA 22202,

         Plaintiff,

 v.                                                       Civil Action No.:
                                                          JURY TRIAL DEMANDED
 MEGAN BRENNAN,
 Postmaster General
 U.S. Postal Service
 475 L'Enfant Plaza SW,
 Washington, D.C., 20260,

        Serve:

        William H. Barr
        Attorney General
        U.S. Department of Justice
        950 Pennsylvania Ave. NW
        Washington, DC 20530

        Jessie K. Liu
        U.S. Attorney, District of Columbia
        United States Attorney's Office
        555 4th Street, NW
        Washington, DC 20530

       Defendant.


                       COMPLAINT FOR EQUITABLE AND
                 MONETARY RELIEF AND DEMAND FOR JURY TRIAL

       Plaintiff Valerie J. Pelton brings this action against Defendant Megan Brennan under

Section 504 of the Rehabilitation Act, 29 U.S.C. § 791.
          Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 2 of 23




                                 JURISDICTION AND VENUE

          1.   This Court has jurisdiction over this suit pursuant to 28 U.S.C. § 1331 because it

asserts claims that arise under the laws of the United States, specifically Section 504 of the

Rehabilitation Act of 1973, as amended, 29 U.S.C. § 791.

          2.   This Court has jurisdiction over this suit pursuant to 39 U.S.C. § 409(a) because it

is brought against United States Postal Service (USPS).

          3.   Venue in this district is proper because USPS is headquartered in Washington,

D.C.

                                            PARTIES

          4.   Pelton is a resident of Arlington, Virginia, and has been continuously employed

by USPS since November 30, 2013.

          5.   Megan Brennan is Postmaster General for USPS, which is an independent agency

of the federal government headquartered in the District of Columbia.

                            ADMINISTRATIVE PREREQUISITES

          6.   Pelton has complied with all administrative prerequisites necessary to bring this

action.

          7.   Pelton timely filed a charge of disability discrimination and retaliation against

USPS on March 23, 2018. The USPS EEO office issued an acknowledgement on April 19,

2018.

          8.   Pelton has received the agency's Report oflnvestigation and more than three

hundred and sixty days (360 days) have elapsed since Pelton filed her formal complaint.




                                                 2
        Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 3 of 23




                                    FACTUAL ALLEGATIONS

        9.       Pelton is a 54-year old military veteran who suffers from several disabilities that

substantially affect her daily life activities.

        10.     Her disabilities at the time she was hired by USPS included a spinal cord injury,

cervical fusions, bilateral thoracic outlet syndrome, nerve damage, depression and Factor V

Leiden (a genetic clotting disorder). She has a 90% disability rating from the United States

Department of Veterans Affairs (VA). The VA recognized her as having these disabilities and

gave her Schedule A hiring status.

        11.     USPS competitively hired Pelton as an attorney in November 30, 2013. She was

not hired under Schedule A or other non-competitive hiring authority.

        12.     During Pelton's tenure as a USPS employee, injuries and/or disabilities which

occurred, were diagnosed and were and/or are being treated on an on-going basis include

peripheral nerve entrapment syndrome, carpal tunnel syndrome, tendon and ligament tears in her

arms and elbows, tremors in her right hand, and anxiety, depression, chronic insomnia and

weight gain.

        13.     Daniel Foucheaux, Pelton's direct supervisor until March 2017, consistently

issued her satisfactory or better performance evaluations in 2014, 2015, and 2016.

        14.     Foucheaux retired mid-fiscal reporting year in March 2017 and Richard Cooper

temporarily became her reviewing supervisor until Nabeel Cheema was hired and reported for

duty in mid-September 2017.

        15.     After Foucheaux retired in March 2017, Pelton had three temporary direct

supervisors from March 2017 through mid-September 2017: John Rosato, Alexandra Reams and




                                                  3
          Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 4 of 23




David Ruben. Nabeel Cheema became Pelton's permanent direct supervisor in mid-September

2017.

          16.   Pelton requested reasonable accommodation for her disabilities in December 2013

shortly after she was hired by USPS. These requests were denied. As a result, over time, she

developed tendon and ligament tears in her elbows and forearms due to excessive work-related

typing.

          17.   Pelton experienced ongoing medical issues related to her elbows and forearms

since approximately early 2016. Beginning in April 2016, Pelton sought treatment for her elbows

and forearms. As her medical conditions persisted and worsened throughout 2016, she

experienced medical problems with her hands and sought treatment them as well as for her

elbows and forearms.

          18.   Due to improper ergonomics and excessive typing, Pelton experienced increasing

burning, tingling and numbness in her elbows, forearms and hands. Her elbows started locking

and she had difficulty bending and unbending them. In March 2016, she started wearing old 15-

20 Hg compression sleeves from when she had upper extremity DVTs, pulmonary embolisms

and phlebitis in 2008-2010 to alleviate the swelling and provide some support to her arms. She

also started propping her arms up on pillows and putting padding on her office chair arms in an

effort to alleviate the pain, swelling, burning, tingling and numbness.

          19.   During this same period, Pelton experienced painful vascular issues in her feet

and legs related to complications from Factor V Leiden. At three-month intervals throughout

summer and fall 2016, she underwent multiple vascular procedures. Each vascular procedure put

her at risk of developing blood clots for six to eight months. Her last vascular procedure

occurred in November 2016. During the months prior to and after the vascular procedures, she



                                                 4
        Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 5 of 23




experienced severe problems with her elbow and forearm tendons such that she was largely

unable to bend her arms.

       20.     In October of 2016, Pelton requested Family and Medical Leave Act (FMLA)

leave because of emergency gallbladder surgery and subsequent complications for which she was

hospitalized for seven (7) days and required follow up medical evaluations and in-hospital

procedures. FMLA leave was approved promptly. Pelton's health deteriorated due to

complications from the surgery and post-operative procedures. While in the hospital, she

developed two staph infections; site phlebitis and a blood clot in her left arm; and a hernia at the

main incision site. After she was discharged, her health deteriorated further. She had a number

of problems relating to the surgery and went through various rounds of appointments with

surgeons, gastroenterologists and radiology for post-operative follow up, medical and surgical

evaluation, and underwent in-hospital procedures. During the months prior to and after

gallbladder surgery, she experienced severe problems with her elbow and forearm tendons such

that she was largely unable to bend her arms.

       21.     Shortly after commencing prolotherapy and platelet-enriched plasma (PRP)

treatment in February 2017, Pelton submitted a reasonable accommodation request on or about

March 28, 2017.

       22.     In its March 31, 2017 letter, USPS Human Resources Shared Service Center

(HRSSC) required Pelton to submit medical information and medical restrictions on USPS

reasonable accommodation forms within 14 calendar days from the date she received the letter.

Pelton submitted the requested medical information and medical restrictions from her medical

providers to HRSSC within the required period.




                                                  5
          Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 6 of 23



          23.   Pelton initially submitted her FMLA request on or about March 28, 2017. On

May 2, 2017, the HRSSC rejected the FMLA paperwork completed by each of her doctor and

her physical therapist, and demanded additional information be furnished by these medical

providers and submitted by Pelton by May 12, 2017. Pelton submitted updated FMLA

paperwork to HRSSC completed by both medical providers within the required period.

          24.   From the date of when Pelton requested FMLA and reasonable accommodation, it

took approximately over two months for USPS to review and approve the FMLA paperwork and

approximately three months for USPS to review and approve Pelton's reasonable

accommodation request.

          25.   In order to manage her disabilities and treat elbow and forearm ligament and

tendo.n injuries and peripheral nerve entrapment syndrome, Pelton underwent PRP treatment

and/or prolotherapy treatment to her forearms and elbows approximately every six to eight

weeks beginning in February 2017 to present. The treatment requires a complete cessation from

typing for five days beginning the day of and the four days following treatment as typing during

this period can cause additional injuries.

          26.   On March 28, 2017, Pelton's physician submitted a medical restriction letter

limiting her time typing to three hours total per day, no more than twenty minutes in a one-hour

period.

          27.   On or about March 29, 2017, Cooper tasked Pelton with assisting Global Business

(the "International Group"), as the group was short-staffed. Although Cooper initially told her

that she would not need to type more than three hours a day, as Pelton replaced a departing full­

time contract attorney who performed that work for the International Group, the international

work assignment typing soon exceeded medical limits on typing. The work involved typing



                                                6
        Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 7 of 23




notices, drafting materials for filing packages, filing reports online and responding to numerous

emails in a high-volume practice. As Pelton was also performing her regular section assignments

in addition to assisting the International Group, even on days when Pelton had treatment, she was

required to type up to eight or nine hours in order to complete her assignments on time.

       28.     This excessive typing workload led to swelling and extreme pain in Pelton's

elbows, forearms, and hands, inability to sleep due to the pain, and a pronounced tremor in

Pelton's right hand as well as burning, tingling and numbness from her elbows, down her

forearm and in her hands and fingers. Her elbows, forearms and hands became very swollen and

were so painful that she needed to apply ice to her elbows for three to four hours nightly; to prop

her arms up on feather pillows at night; and to wear compression sleeves, compression gloves,

and tendon stabilization bands. Pelton also wore elbow pads to cushion her elbows and taped

towels around the arms of her non-ergonomic office chair until it was replaced with an

ergonomic chair in July 2017.

       29.     The physical impact and repetitive strain of excessive typing caused Pelton

extreme pain, resulted in repeated tendon and ligament tears, worsened her existing medical

disabilities, led to permanent damage to her arms, and created new additional medical

disabilities. It also caused her to endure continuing painful medical treatments and incur

continuing costs of expensive medical treatments and diagnostic tests which were either not

covered or only partially covered by medical insurance.

       30.     Concerned with potentially losing the use of her hands, and the large out-of-

pocket costs she was incurring for medical treatment to maintain the use of her arms, Pelton

spoke to the Acting Chief Counsels, her colleagues in her duty section and her colleagues in the

International Group multiple times during this period. After Pelton emailed Cooper on May 4,



                                                 7
        Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 8 of 23




2017, Cooper ordered Pelton to comply with her restrictions and ordered her to stop assisting the

International Group.

       31.     Due to the agency's failure to accommodate Pelton per her physician's medical

restrictions and the resulting adverse impact on her medical condition, Pelton began requesting

medical leave for the five days post-treatment when she is unable to type.

       32.     On May 11, 2017, Pelton's physician issued a second medical restriction letter

containing the same restrictions as his March 28, 2017 letter, and the restriction that she cease

typing for up to five days post treatment, depending on the treatment. As with the first medical

restriction, Pelton also provided this second medical restriction to Cooper.

       33.     Despite being furnished two medical instruction letters, Cooper and USPS Law

Department management ignored both medical restrictions from Pelton's doctor regarding

medically necessary work restrictions.

       34.     On May 31, 2017, after a lengthy application review process, USPS granted

Pelton's FMLA leave request.

       35.     Cooper excluded Pelton from important projects, even though managers of three

separate groups outside of the Law Department sought her out for detail assignments because of

her superior work product, knowledge, skills and experience. Contrary to USPS Human

Resources (HR) policy contained in the Employee & Labor Relations Manual (ELM), Handbook

EL-312 Employment Placement, Handbook EL-380 Postal Career Executive Service (PCES),

Cooper denied each of these detail requests.

       36.     In February 2017, Jeff Williamson, Chief Human Resources Officer and

Executive Vice President, told Pelton that she needed to find another position as General




                                                 8
        Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 9 of 23




Counsel Tom Marshall and Deputy General Counsel Kevin Calamoneri thought that she was

"not a good fit."

        37.    Although Pelton was ordered to find another position in February 2017, Cooper

subsequently denied three separate requests from three separate HQ USPS managers outside of

the USPS Law Department who requested Pelton go on detail assignments to their respective

departments outside of the USPS Law Department.

        38.    Throughout the remainder of 2017, Cooper and Cheema implied that she was not

wanted at USPS by restricting her participation in core section projects, excluding her from

section meetings, and restricting contact with HQ USPS internal/departmental clients.

        39.    Starting in May 2017, USPS began to reassign Pelton's work to her section

colleagues.

       40.     Within approximately two weeks of becoming Pelton's new direct supervisor in

September 2017, Cheema reassigned all Pelton's substantive work to her section colleagues

except for one periodicals litigation matter.

       41.     On or about November 6, 2017, Cooper issued Pelton her 2017 end-of-year

(EOY) performance evaluation, which included an inaccurate and negative assessment of her

performance. Notably, Cooper referred to the volume of work Pelton was completing compared

to others in her group who do not have the same medical restrictions and disabilities. Cooper

and Cheema did not assign substantive "core" section work to Pelton.

       42.     On or about November 8, 2017, USPS HRSSC issued a letter instructing Pelton to

denying scheduled FMLA leave corresponding to scheduled treatment beginning November 16,

2017 and requiring she obtain additional medical documentation to recertify her scheduled

FMLA leave. Pelton received notice of the notice of revocation and recertification requirement



                                                9
       Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 10 of 23




via US Mail onNovember 13, 2017. This came as a surprise to Pelton because she had FMLA

approval through the end of 2017. The date of the recertification notice was contemporaneous

with the date of the 2017 EOY evaluation. The recertification specifically stated that the FMLA

leave forNovember 16, 17 and 20, 2017, associated with her next round of medical treatment for

her medical condition, and for leave December 14, 15 and 16, 2017, associated with her

subsequent round of medical treatment for her medical condition, were both denied. Cheema was

responsible for the recertification requirement from and the denial by USPS HRSSC of

scheduled FMLA leave for Pelton's scheduled on-going medical treatment.

       43.     At or about the same time, Cheema also reduced Pelton's telework schedule.

       44.     Concerned about the inexplicable revocation of her FMLA status and denial of

FMLA leave for medically necessary treatment three days prior to her next medical treatment

appointment, Pelton emailed the Deputy Postmaster General Ronald Stroman onNovember 14,

2017, explaining the differential and discriminatory treatment she had experienced throughout

the year. She requested to meet with Stroman to figure out a solution. Stroman refused to meet

with Pelton.

       45.     On the afternoon ofNovember 15, 2017, Cheema sent Pelton an email ordering

her to submit a new leave form. To avoid disrupting treatment, Pelton went to her scheduled

November 16, 2017 morning appointment. To avoid being considered absent without leave, she

hand-delivered the requested new leave form for non-FMLA leave to Cheema after completing

treatment onNovember 16, 201 7.

       46.     On December 20, 2017, Cooper and Cheema came to Pelton's office

unannounced to issue her the 2017 end-of-year rating corresponding with the 2017 review she

received onNovember 6, 2017. Cooper and Cheema issued Pelton an overall rating of "two" on



                                               10
        Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 11 of 23




a scale of one to ten. This rating was the lowest that Pelton had received in over four years

working at USPS.

        47.    As a result of the "two" rating, Pelton did not receive an annual salary increase,

and it affected her internal development and eligibility for detail assignments. The "two" rating

and the negative evaluation language each inaccurately indicated her work did not either meet or

exceed standards.

        48.     Pelton contacted the EEO hotline on December 18, 2017 and December 21, 2017

to initiate the EEO process based on these actions.

        49.    On March 23, 2018, Pelton filed her formal EEO complaint outlining the above

discrimination and retaliation.

        50.    On May 3, 2018, Pelton received her 2018 mid-year performance evaluation.

This performance review was conducted by the same supervisors, Cheema and Cooper. Mid-year

performance reviews do not have ratings as end-of-year performance evaluations do, but the

feedback in them informs ratings given for the entire year.

        51.     Pelton's 2018 mid-year performance evaluation was inaccurate and contained

negative and unprofessional comments. The review contains several inaccurate claims: (1) that

Pelton's work is not concise and frequently irrelevant, to the point that it is not worth editing or

using; (2) that Pelton inserts her own interests in her work; (3) that Pelton "dominates" meetings,

and (4) that Pelton's clients have complained about her. These statements have been used as

pretext for USPS to justify excluding Pelton from working on impo1iant projects bar her from

future work meetings.

        52.    In response to this evaluation, Pelton amended her EEO Complaint on May 18.

2018.



                                                 11
       Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 12 of 23




        53.     On October 31, 2018, Cheema and Cooper issued Pelton's 2018 end-of-year

performance evaluation.

        54.     On December 4, 2018, Cheema issued Pelton a 2018 end-of-year rating of"one,"

the lowest possible score on the evaluation. The narrative supplied by Cheema contained

inaccurate, negative and unprofessional comments, including false allegations that Pelton's

"work continued to require significant revision''because of "substantial amounts of non-relevant

information, both in her written work and oral advice," that Pelton's legal advice was non­

relevant, and that she misinterpreted clients. Cheema also stated that the work environment is

"fast-moving," implying that Pelton is slow and unable to perform her duties because of her

disabilities and her medically necessary typing restrictions.

        55.     In response to the 2018 evaluation and rating, Pelton again amended her EEO

Complaint on December 14, 2018.

        56.     On May 2, 2019, USPS issued Pelton her 2019 mid-year performance evaluation,

approximately one month after Pelton filed a request for an EEOC hearing. Again, USPS falsely

claimed that Pelton's performance and communication/writing skills were substandard.

                               COUNT I: Disability Discrimination
                              (Section 504 of the Rehabilitation Act)

       57.      Plaintiff adopts and incorporates by reference the averments of the proceeding

paragraphs as if fully set forth herein.

       58.      Defendant has discriminated against Plaintiff on the basis of her disability.

Section 504 of the Rehabilitation Act, 29 U.S.C. § 791, makes it unlawful for an employer to

discriminate against any individual with respect to his compensation, terms, conditions or

privileges of employment because of disability or perceived disability.




                                                 12
       Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 13 of 23




        59.    Pelton suffers from disabilities as defined by the Rehabilitation Act, including her

elbow, forearm and hand injuries, which require reasonable accommodations and impact one or

more of her major life activities, including her ability to sit for long periods and her ability to

work, including her ability to type for long periods of time and perform high-volume typing.

        60.    Since joining USPS in 2013, despite being both a disabled veteran with a 90

percent disability rating from the VA and an individual with Schedule A disabilities, Pelton

demonstrated her qualifications for her job and her good performance as reflected in the reviews

from Foucheaux while he was her supervisor during the over three years she worked at USPS

before she requested medical leave authorization relating to treatment ot: and reasonable

accommodation for, the injuries and additional new disabilities incurred while working at USPS

as a result of USPS Law Department's failure to provide ergonomic equipment and reasonable

accommodation when she joined USPS in 2013

       61.     After Pelton requested FMLA medical leave authorization relating to treatment

of, and reasonable accommodation for, her injuries and additional new disabilities incurred while

working at USPS as a result of USPS Law Department's failure to provide ergonomic equipment

and reasonable accommodation when she joined USPS in 2013, USPS failed to provide

ergonomic equipment and reasonable accommodation after Cooper became her supervisor in

March 2017; USPS failed to provide ergonomic equipment and reasonable accommodation

promptly after subjecting Pelton's reasonable requests for medical leave for treatment of, and

reasonable accommodation for, her medical condition to lengthy and prolonged review; and

USPS failed to provide reasonable accommodation after Cheema became her current supervisor

in September 2017.

       62.     Defendant subjected Plaintiff to adverse actions when:



                                                  13
       Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 14 of 23




               a.         It refused to accommodate Pelton's disabilities and subjected her to

       physically damaging high-volume typing after she requested medical leave and

       reasonable accommodations from March to May 2017.

               b.         It refused to assign work to Pelton and restricted her access to duty section

       and client work meetings from May 2017 through the present.

               c.         It reassigned all her then-existing work in October 2017.

               d.         It allowed her to attend two weekly HQ USPS internal client work

       meetings beginning in early 2018, but ordered her to remain silent and not speak unless

       spoken to.

              e.          It temporarily revoked Pelton's FMLA leave on or about November 13,

       2017 days before she was scheduled to undergo medical treatment.

               f.         It issued Pelton inaccurate and highly negative performance evaluations

       and ratings on the following dates:

                     1.          November 6, 2017 end-of-year performance evaluation;

                    11.          December 20, 2017 end-of year rating;

                    m.           May 3, 2018 mid-year performance evaluation;

                    1v.          October 31, 2018 end-of-year performance evaluation;

                    v.           December 4, 2018 end-of-year rating;

                    v1.          May 2, 2019 mid-year performance evaluation.

       63.    Each of the above actions represent a significant and objective change to

employment status as well as significant changes in Pelton's work responsibilities: the overwork

and subsequent underwork are significant departures from the responsibilities and terms Pelton

agreed to when she accepted USPS's employment offer in November 2013. ln addition. the



                                                   14
       Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 15 of 23




negative and inaccurate performance evaluations from Cooper and Cheema materially and

adversely affected Pelton's career advancement. The adverse employment actions Pelton

suffered are therefore material.

       64.      Defendant's material adverse employment actions are discriminatory because:

                        a.      USPS refused to conform to Pelton's medical restriction letters,

                each of which letters outlined reasonable accommodations based on Pelton's arm-

                related disabilities.

                        b.      USPS inexplicably revoked Pelton's FMLA leave status

               temporarily immediately prior to Pelton undergoing scheduled medical treatment

               directly related to her medical disabilities

                        c.      Cooper and Cheema's inaccurate and damaging evaluations and

               ratings directly referenced Pelton's ability to perform "fast-paced" work and her

               ability to perform the same volume of work as colleagues who are not similarly

               disabled workers, both statements are references to Pelton's disabilities and

               Pelton's medically necessary typing restrictions.

       65.     As a result of Defendant's violations of the Rehabilitation Act, Plaintiff has

suffered and is continuing to suffer injuries, including, but not limited to, damage to her career,

damage to her professional and personal reputation, humiliation, emotional distress, loss of

enjoyment of life, recurrent and on-going physical injuries, on-going medical treatment, on­

going medical expenses, and pain and suffering.

                                       COUNT II: Retaliation
                                 (Section 504 of Rclrnbilib1tion Act)

       66.     Plaintiff adopts and incorporates by reference the averments of the preceding

paragraphs as if fully set forth herein.

                                                 15
       Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 16 of 23




       67.     Defendant retaliated against Plaintiff on the basis of her opposition to disability

discrimination and requests for reasonable accommodations for her disability, and other

protected activity.

       68.     Section 504 of the Rehabilitation Act, 29 U.S.C. § 79l(g), makes it unlawful for

an employee to be subjected to harassment or any other adverse employment action on the basis

of her opposition to disability discrimination or for the request for reasonable accommodations.

       69.     Plaintiff engaged in protected activity when she:

               a.     requested medical leave in October of 2016;

               b.     requested reasonable accommodations in the form of two medical

       restriction letters in on March 28, 2017 and May 11, 2017;

               c.     raised concerns about her disparate treatment to Cooper on May 3, 2017

       and the Deputy Postmaster General on November 14, 2017;

               d.     contacted the EEO on December 18, 2017 and December 21, 2017;

               e.     filed a timely a formal EEO complaint related to disability discrimination

       and retaliation on March 23, 2018;

               f.     filed multiple amendments to the EEO complaint on May 18, 2018 and

       December 14, 2018 and filed a Request for a Hearing on March 25, 2019.

       70.     Defendant subjected Plaintiff to adverse actions when:

                a.    It refused to accommodate Pelton, subjecting her to physically damaging

       overwork from March to May 2017.

               b.     It subsequently refused to assign work to Pelton, restricted her access to

       work, denied three separate detail assignment requests from three separate managers

       outside of the USPS Law Department, and barred her from section and HQ USPS internal



                                                 16
       Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 17 of 23




       client work meetings from May 2017 through the present. Cheema allowed her to attend

       two weekly HQ USPS internal client work meetings beginning in early 2018, but ordered

       her to remain silent and not speak unless spoken to.

               c.          It temporarily revoked Pelton's FMLA status on or about November 8,

       2017 and denied scheduled FMLA medical leave for scheduled medical treatment.

       Pelton received notice of the revocation and denial of FMLA leave via US Mail on

       November 13, 2017, days before she was scheduled to undergo scheduled medical

       treatment.

               d.          It issued Pelton inaccurate and highly negative performance evaluations

       and ratings on the following dates:

                      1.          November 6, 2017 end-of-year performance evaluation;

                     11.          December 20, 2017 end-of year rating;

                    111.          May 3, 2018 mid-year performance evaluation;

                    1v.           October 31, 2018 end-of-year perfonnance evaluation;

                     v.           December 4, 2018 end-of-year rating;

                    v1.           May 2, 2019 mid-year performance evaluation.

       71.     Each of the above actions represent a significant and objective change to

employment status as well as significant changes in Plaintiffs work responsibilities: the

overwork and subsequent underwork are significant departures from the responsibilities and

terms Plaintiff agreed to when she accepted USPS's offer of employment. In addition, the

negative performance evaluations materially and adversely affected Pelton' s career

advancement. The adverse employment actions Plaintiff suffered are therefore material.




                                                   17
       Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 18 of 23




        72.     USPS is aware of Plaintiffs greater than 30 percent VA disability rating and

Schedule A status as she provided the documentation to USPS as part of her employment

application.

        73.     USPS is aware of Plaintiffs greater than 30 percent VA disability rating and

Schedule A status as she again provided the documentation to USPS in 2017 during USPS's

lengthy review of her reasonable requests for reasonable accommodation and FMLA medical

leave authorization.

        74.     USPS is aware of Plaintiffs medical restriction letters, use of medical leave, and

her EEO activity as all of these activities are reported to one's supervisors.

        75.    The adverse actions all occurred in close temporal proximity to Plaintiffs

protected conduct. Pelton was subjected to overwork from March to May 2017, immediately

after her medical restriction letters were submitted in March and May 2017. Pelton had her work

taken away from her immediately after she informed USPS that she was having to work beyond

her medically necessary typing restrictions and sent in her second medical restriction letter, all in

May 2017. Pelton received her "two" rating in December 2017, shortly after she attempted to

contact the Deputy Postmaster General and shortly after she opposed USPS's efforts to revoke

her medical leave.

       76.     As a result of Defendant's repeated and on-going violations of the Rehabilitation

Act, Plaintiff has suffered and is continuing to suffer injuries, including, but not limited to,

damage to her career, damage to her professional and personal reputation, humiliation and

emotional distress, loss of enjoyment of life, recurrent and on-going physical injuries, on-going

medical treatment, on-going medical expenses, and pain and suffering.




                                                  18
       Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 19 of 23




                            COUNT III: Hostile Work Environment
                             (Section 501 of the Rehabilitation Act)

       77.     Plaintiff adopts and incorporates by reference the averments of the proceeding

paragraphs as if fully set forth herein.

       78.     Defendant discriminated against Plaintiff on the basis of her disability.

       79.     Section 504 of the Rehabilitation Act, 29U.S.C. § 791, makes it unlawful for an

employer to discriminate against any individual with respect to his compensation, terms,

conditions or privileges of employment because of disability or perceived disability.

       80.     Because the workplace environment is a term,condition, or privilege of

employment, the Rehabilitation Act,like the Americans with Disabilities Act,creates a cause of

action for employees forced to work in a hostile work environment. See Harris v. Forklift Sys.,

lnc.,510U.S. 17,21 (1993).

       81.     To make out a prima facie case for hostile work environment a plaintiff must

show that the offending conduct (1) was unwelcome, (2) was because of her disability (3) was

sufficiently severe or pervasive to alter the conditions of her employment and create an abusive

working environment,and (4) was imputable to her employer. See Harris, 510U.S. at 20.

       82.     Pelton suffers from one or more disabilities as defined by the Rehabilitation Act,

including, but not limited to the injuries to her elbows, forearms and hands, that require

reasonable accommodations and impact one or more of her major life activities, including her

ability to sit and work for long periods of time.

       83.     Pelton's experience as an attorney at USPS for more than five years and her

documented good performance atUSPS from 2013 to 20 I 6 -- despite her service-connected

disabilities and Schedule A disabilities -- demonstrate her qualifications for her job.




                                                    19
       Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 20 of 23




       84.      Cooper became her supervisor in March 2017. After she requested medical leave

and reasonable accommodation status, Cooper issued inaccurate and damaging performance

evaluations in 2017 that questioned Pelton's qualifications for her job that alluded to her

disabilities and medical restrictions.

       85.     After Cheema, who reports directly to Cooper, became her supervisor in

September 2017, Cheema issued inaccurate and damaging performance evaluations in 2018 and

2019 that questioned her qualifications for her job and made statements that alluded to her

disabilities and medical restrictions.

       86.     Defendant subjected Plaintiff to adverse actions when:

               a.          It refused to accommodate Pelton, subjecting her to damaging overwork in

       from March to May 2017.

               b.          It refused to assign work to Pelton and restricted her access to work

       meetings from May 2017 through the present.

               c.          It allowed her attend two weekly HQ USPS internal client work meetings

       beginning in early 2018, but ordered her to remain silent and not speak unless spoken to.

               d.          It temporarily revoked Pelton' s FMLA leave and denied FMLA leave for

       scheduled treatments in both November 2017 and December 2017 on or about November

       8, 2017. Pelton received notice of the revocation and denial via US Mail on November

        13,2017.

               e.          It issued Pelton inaccurate performance evaluations and ratings on the

       following dates:

                      1.          November 6. 2017 end-of-year performance evaluation;

                     11.          December 20. 2017 end-of year rating;



                                                    20
       Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 21 of 23




                   n1.           May 3, 2018 mid-year performance evaluation;

                    1v.          October 31, 2018 end-of-year performance evaluation;

                    v.           December 4, 2018 end-of-year rating;

                    v1.          May 2, 2019 mid-year performance evaluation.

       87.    In addition to the above adverse actions, Defendant subjected Plaintiff to a hostile

work environment from Spring 2017 to the present, including, but not limited to the following:

              a.          USPS Human Resources Shared Service Center (HRSSC) reviewed

       Pelton's FMLA paperwork for over two months and originally rejected it;

              b.          USPS HRSSC took approximately three months to review and approve

       Pelton's March 2017 reasonable accommodation request.

              c.          In February 2017, Jeff Williamson, Chief Human Resources Officer and

       Executive Vice President, told Pelton that she needed to find another position as Tom

       Marshall and Kevin Calamoneri thought that she was "not a good fit";

              d.          At the same time that USPS revoked Pelton's FMLA leave, denied FMLA

       leave for scheduled medical treatments in both November 2017 and December 2017, and

       required her to obtain additional medical documentation for recertification, Cheema also

       reduced Pelton's telework schedule, and;

              e.          During the same time period in 2017, Managing Counsel Rick Cooper

       denied three separate requests from three separate HQ USPS managers outside of the

       Law Department for Pelton to go on Detail assignments outside of the USPS Law

       Department. Cooper and/or Cheema also failed to respond to Pelton's requests for

       training and to attend legal-related industry events.




                                                 21
               Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 22 of 23




               88.   As a result of Defendant's violations of the Rehabilitation Act, Plaintiff has

     suffered and is continuing to suffer injuries, including, but not limited to, damage to her career,

     damage to her professional and personal reputation, humiliation, emotional distress, loss of

     enjoyment of life, recurrent and on-going physical injuries, on-going medical treatment, on­

     going medical expenses, and pain and suffering.

                                          PRAYER FOR RELIEF

          Based on the foregoing, Pelton respectfully requests that she be awarded the following relief

     from Defendant:

               a.    Economic damages for lost compensation and damages to Pelton's career;

               b.    Compensatory damages, including but not limited to pain and suffering, medical

     expenses, emotional distress and reputational damage;

               c.    Reasonable costs and experts' and attorneys' fees;

               d.    An injunctive order requiring the Agency to take specific corrective action for the

II   discrimination and retaliation of Pelton in the past and continuing to the present, and that it take

     appropriate steps to protect Pelton from further acts of discrimination and retaliation in the

     future.

               e.    Any other such relief that the Court may deem just and equitable.




                                                      22
Case 1:19-cv-01766-EGS Document 1 Filed 06/18/19 Page 23 of 23




                          DEMAND FOR JURY TRIAL

Pelton requests a trial by jury for any and all issues proper to be so tried.




                                       R c:      � aid, DC ar 418859
                                       Kellee Boulais Kruse, DC Bar 994450
                                       The Employment Law Group, P.C.
                                       888 17th Street, N.W., 9th floor
                                       Washington, D.C. 20006
                                       (202) 261-2838
                                       (202) 261-2835 (facsimile)
                                       soswald@employmentlawgroup.com
                                       kkruse@employmentlawgroup.com
                                       Counsel for Plaintiff




                                          23
